Title: To Thomas Jefferson from Peter Carr, 6 July 1790
From: Carr, Peter
To: Jefferson, Thomas



Dear Sir
Spring-forest July. 6. 1790.

In my letter of April. 30th. I mentioned in what manner my time had been imployed to that date; And as in the study of the law, there is no great variety (the mind being in pursuit of a single and fixed object) you must only suppose me to have gone on constantly and regularly in the course you have pointed out. Coke’s first Institute I have read thrice; And am now ingaged with the second. Concurrent with these, the smaller books—Dalrymple, Hale, and Gilbert have claimed my attention.
Political writings have had but a small share in my course, though I acknowledge it is a kind of Reading, of which I am fond; if you think proper, and will mention the books in that branch, I shall find time to Read them. Dabney has received all the books he will want for some time, from me, when he wants those, which I have not, you shall be informed. Mr. Randolph and Patsy were at Eppington, a few days since, in good health. My mother has been persecuted for some time with the ague and fever, and talks of going to the Mountains to recover her health. Your friends here, expect the pleasure of seeing you in Autumn—Among whom Believe me none will receive more satisfaction than your affectionate friend & Servt.,

Peter Carr

